DETAILED ACTION
	This application is a Continuation of Application No. 16/546,785, abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “any claim 1” in line 1 is indefinite.
Regarding claim 9, the recitation of “any claim 1” in line 1 is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoyama et al. (4,817,707).
Aoyama et al. discloses a thermal transfer device 10 comprising: 
a body (1, 6) having a thermal transfer surface having a flat configuration capable of being placed in contact with a heat-generating electronic component; 
a fluid conduit (5, 5, 5) defined in the body (1, 6) and configured for conveying fluid through the body (1, 6), the fluid conduit (5, 5, 5) being thermally coupled to the thermal transfer surface, the fluid conduit (5, 5, 5) having an inlet 4a and an outlet 4b, wherein: 
the fluid conduit (5, 5, 5) forms a serpentine path; 
at a first junction 4a, the fluid conduit (5, 5, 5) branches into at least two channels 5 extending generally parallel to one another along the serpentine path formed by the fluid conduit (5, 5, 5); 
each of the at least two channels 5 defines a sinusoidal pattern (Figures 1 and 3) along at least a majority of a span (vertically in Figure 1) thereof; and 
the at least two channels 5 merge at a second junction 4b.  
The recitation “for a heat-generating electronic component” in the preamble is considered to be a statement of intended use, even if claimed, does not merit patentable weight unless the body of the claim refers back to, is defined by, or otherwise draws life and breadth from such intended use.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Figure 1 discloses the first junction 4a is an inlet of the fluid conduit (5, 5, 5).  
Regarding claim 3, Figure 1 discloses the second junction 4b is an outlet of the fluid conduit (5, 5, 5).  
Regarding claim 4, Figure 1 discloses the serpentine path formed by the fluid conduit (5, 5, 5) defines a plurality of longitudinally-extending sections (vertically in Figure 1) that are parallel to one another and laterally spaced (horizontally in Figure 1) to one another;
the plurality of longitudinally-extending sections includes a first longitudinally-extending section and a second longitudinally-extending section that are laterally furthest-most of the longitudinally-extending sections (i.e. both first and second sections are located on the right side of Figure 1 further-most from the other sections),
the first junction 4a is located at the first longitudinally-extending section, and
the second junction 4b is located at the second longitudinally-extending section.
Regarding claim 5, as best understood, Figure 2 discloses a width of each of the at least two channels 5 is constant.  
Regarding claim 9, as best understood, Figure 1 discloses the serpentine path of the fluid conduit (5, 5, 5) extends from the inlet 4a to the outlet 4b.  
Regarding claim 10, Figures 1-2 disclose the body (1, 6) comprises a first body portion 1 and a second body portion 6 affixed to the first body portion 1; and the fluid conduit (5, 5, 5) is defined by the first and second body portions 1, 2; and a path of each of the at least two channels 5, 5 is defined by the first body portion 1.
Regarding claim 13, the thermal transfer device 10 of Aoyama et al. is read as a “water block.”   Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the name of a device merely specifies an intended working environment to be employed.
Regarding claim 14, Figure 1 discloses the “water block” 10 is generally rectangular.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (4,817,707).
Aoyama et al. discloses all the claimed limitations except the width of each of the at least two channels 5 is between 1 mm and 4 mm inclusively.  It is noted Aoyama et al. discloses the width (i.e. diameter) of the channel 5 is about 5 mm.
	The specific width of each of the at least two channels is considered to be an obvious design expedient, producing no new and/or unexpected results and solving no stated problem, wherein one of ordinary skill in the art would employ any desired channel width to achieve a desire pressure drop and/or heat transfer.  Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the size of the channel determines the amount of heat transfer.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (4,817,707) in view of Calaman et al. (6,719,039).
	The device of Aoyama et al. lacks the inlet 4a and the outlet 4b are defined in the second body portion 6.
Calaman et al. (Figures 1-5) discloses a heat transfer device comprising:
	a body 5 having a thermal transfer surface configured to be placed in contact with a heat source 24;
	a fluid conduit defined in the body 5 and configured for conveying fluid through the body 5, the fluid conduit being thermally coupled to the thermal transfer surface, the fluid conduit having a channel, an inlet 38 and an outlet 39,
	wherein the body 5 comprises a first body portion 10 and a second body portion 30 affixed to the first body portion 10; and the fluid conduit is defined by the first and second body portions 10, 30; and a path of the channel is defined by the first body portion 10,
 	wherein the inlet 38 and the outlet 39 are defined in the second body portion 30 for the purpose of providing alternative plumbing requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Aoyama et al. the inlet and the outlet are defined in the second body portion for the purpose of providing alternative plumbing requirements as recognized by Calaman et al..
	Regarding claim 12, Calaman et al. (column 4, lines 35-37) discloses the first and second body portions 10, 30 are welded to one another.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (4,817,707) in view of Chu et al. (2005/0128705).
The device of Aoyama et al. lacks the inlet and the outlet are generally located at diagonally opposite corners of the rectangular “water block.”
Chu et al. (Figures 1-2 and 3B) discloses a heat transfer device 110 rad as a “rectangular water block” comprising:
	a body (112, 130) having a thermal transfer surface configured to be placed in contact with a heat source (abstract);
	a fluid conduit defined in the body (112, 130) and configured for conveying fluid through the body (112, 130), the fluid conduit being thermally coupled to the thermal transfer surface, the fluid conduit having a channel, an inlet 114A and an outlet 114B, wherein: 
the fluid conduit forms a serpentine path (Figure 3B); 
at a first junction 317A, the fluid conduit  branches into at least two channels extending generally parallel to one another along the serpentine path formed by the fluid conduit, and
the at least two channels merge at a second junction 317B,
 	wherein the inlet 114A and the outlet 114B are generally located at diagonally opposite corners of the rectangular water block for the purpose of providing a desired heat transfer and/or alternative plumbing requirements.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Aoyama et al. the inlet and the outlet generally located at diagonally opposite corners for the purpose of providing a desired heat transfer and/or alternative plumbing requirements as recognized by Chu et al..
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763